Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 5/3/22 in response to the Office Action of 11/15/21 are acknowledged and have been entered.
	Claims 84-85 have been added by Applicant.
	Claims 58, 59, 65, 70, 73, 79, 84, and 85 are pending.
	Claims 58, 73, and 79 have been amended by Applicant.
	Claims 58, 59, 65, 70, 73, 79, 84, and 85 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
	Claim Rejections - 35 USC § 103
Claims 58, 59, 65, 70, 73, and 79 remain rejected and claims 84-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (Journal of Proteome Research, 2011, 10: 2359-2376) in view of Nolen et al (PLOS, 2014, 9(4): 1-11), Conradt et al (Neoplasia, 2011, 13(11):1026-1034), Crane et al (Journal of Clinical Oncology, 2011, 29(22): 3037-3043), Etzioni et al (Nature Reviews, 2003, 3: internetti pages 1-10) and Mercer (Immunol Ser, 1990, 53: 39-54).
Pan et al teaches a method comprising measuring (at substantially the same time or in a stepwise manner) levels of CA19-9 antigen, TIMP1 antigen, or LRG1 antigen in a biological sample from a patient wherein elevated amounts (relative to a reference patient or group that does not have PDAC, including patients with pancreatitis) of the antigens classifies the patient as having pancreatic ductal adenocarcinoma (PDAC) (Figure 5 and Table 1, in particular). A patient having PDAC is a patient “susceptible to” PDAC. The method of Pan et al comprises inclusion of patient history information wherein the history information is as having pancreatic ductal adenocarcinoma or not having pancreatic ductal adenocarcinoma (Table 1, in particular). The method of Pan et al further comprises administering an alternate diagnostic test for a patient assigned as having pancreatic ductal adenocarcinoma wherein the test is assaying biomarkers in addition to CA19-9 antigen, TIMP1 antigen, and LRG1 antigen (see Table 1, in particular). Pan et al further identifies CA19-9 as “the current gold standard for a pancreatic cancer blood test” and “the only available clinical pancreatic cancer blood biomarker approved by the FDA” (Abstract and page 2370, in particular). Pan et al detects biomarkers using an ELISA (page 2361, in particular). 
Pan et al does not specifically teach “identifying” a patient having elevated levels of the three recited biomarkers taught by Pan et al to be PDAC biomarkers elevated in PDAC samples or administering a targeted therapy.  However, these deficiencies are made up in the teachings of Nolen et al, Conradt et al, Crane et al, Etzioni et al, and Mercer.
	Nolen et al demonstrates the method of Pan et al comprising detecting CA 19-9 in serum would provide a diagnosis of PDAC a year prior to clinical diagnosis of PDAC (Figure 2, in particular), which would be “at or before the borderline resectable stage or at the resectable stage” (as recited by instant claim 70). Pages 3 and 7 of Nolen et al further teach numerous studies that effectively detect PDAC using a biomarker panel comprising CA19-9, including a 3-marker panel comprising CA19-9 and TIMP1 that classifies pancreatic cancer from benign pancreatic disease with a sensitivity of 76% and a specificity of 90%.
Figure 2 of Nolen et al demonstrates CA19-9 is significantly elevated 12+ months prior to diagnosis of PDAC.
Conradt et al teaches the “targeted therapy” erlotinib was the first drug approved by the FDA for treatment of advanced PDAC in combnation with gemcitabine (page 1027, in particular). Conradt et al further teaches patients with PDAC therapeutically benefit from administration of gemcitinib in combination with the “targeted therapy” erlotinib (Abstract, in particular). 
Crane et al teaches patients with PDAC therapeutically benefit from administration of a therapy comprising “targeted therapy” cetuximab (Abstract, in particular).
Etzioni et al teaches motivation for early detection of tumor markers in order to detect tumors before they spread and become incurable (page 1 and Table 1, in particular). Etzioni et al further teaches that the power of combining multiple tumor markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of tumor markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple markers for cancer diagnosis is known and provides significant gains in sensitivity for diagnosis (page 43, in particular). Therefore, methods using multiple markers gain the advantages of early diagnosis, increased sensitivity and increased specificity of diagnosis. 
Noting the instant claims only require an “identifying” step and an “administration” step, one of ordinary skill in the art would have been motivated with an expectation of success to identify just any subject suspected of having PDAC with elevated levels of C19-9 antigen, TIMP1 antigen, and LRG1 antigen as having PDAC and therapeutically treat said subject identified as having PDAC by administering just any known treatment that has demonstrated therapeutic benefit in subjects with PDAC (including treatments of Conradt et al and/or Moore et al) to the subject identified as having PDAC because Pan et al teaches CA19-9 antigen, TIMP1 antigen, and LRG1 antigen are PDAC biomarkers that are elevated in subjects with PDAC and subjects with PDAC predictably benefit from treatments that have been demonstrated to show therapeutic benefit in subjects with PDAC. “just any subject suspected of having PDAC” of the combined method includes: a subject with PDAC with recited levels of CA 19-9, TIMP1, and LRG1; a subject with PDAC diagnosed at any time; including a subject with just any risk of PDAC; and a subject that (a) is over age 50 years with new-onset diabetes mellitus, (b) has chronic pancreatitis, (c) has been incidentally diagnosed with mucin-secreting cysts of the pancreas, or (d) is “asymptomatic kindred” of (a), (b), or (c).
It is further noted one of ordinary skill in the art would have been motivated with an expectation of success to detect and therapeutically treat just any subject with PDAC by performing a combined method comprising using an ELISA to detect CA19-9 antigen, TIMP1 antigen, and LRG1 antigen PDAC biomarkers of Pan et al in a biological sample from just any subject at high risk for PDAC and/or suspected of having PDAC (including a subject that (a) is over age 50 years with new-onset diabetes mellitus, (b) has chronic pancreatitis, (c) has been incidentally diagnosed with mucin-secreting cysts of the pancreas, or (d) is “asymptomatic kindred” of (a), (b), or (c)) and diagnose said subject as having PDAC when the biomarkers are elevated (relative to a reference patient or group that does not have PDAC as taught by, Pan et al) and then administer just any known treatment that has demonstrated therapeutic benefit in subjects with PDAC (including treatments of Conradt et al and/or Moore et al) to subjects diagnosed with PDAC because Pan et al teaches CA19-9 antigen, TIMP1 antigen, and LRG1 antigen are PDAC biomarkers that are elevated in subjects with PDAC and subjects with PDAC predictably benefit from treatments that have been demonstrated to show therapeutic benefit in subjects with PDAC. In regards to said subject having been diagnosed based on having elevated levels of CA19-9 antigen, TIMP1 antigen, and LRG1 antigen, one would have been motivated to use said combination of markers because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.”…” (see page 14 of Appeal No 2012008274). Further, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection increases sensitivity (see Appeal 2018-008269).
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 5/3/22, Applicant argues cited references do not teach or suggest using all three recited markers for identifying a patient population has having PDAC.  Applicant further argues Pan et al teaches away from use of CA19-9 by teaching CA19-9 as being sub-optimal for distinguishing cancer samples from non-cancer samples. Applicant further indicates Nolen teaches way from use of TIMP1 for assessing risk of PDAC.
	The amendments to the claims and the arguments found in the Reply of 5/3/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references do not teach or suggest using all three recited markers for identifying a patient population has having PDAC, it is first noted the claims do not recite “using” recited markers. Rather, the claims recite “identifying” a patient having elevated levels of recited markers. The combined method identifies a patient having elevated levels of recited markers as having PDAC because the cited references teach the recited markers are elevated in patient with PDAC. Regarding TIMP1: 
Page 3 of Nolen et al teaches TIMP1 has been included in a 3-marker panel comprising CA19-9 that classifies pancreatic cancer from benign pancreatic disease with a sensitivity of 76% and a specificity of 90%.
Figure 4 and Table 1 of Pan et al teach TIMP1 is elevated in PDAC samples as compared to normal controls (NL) and chronic pancreatitis controls (CP). Figure 4 of Pan et al:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding LRG1: 
Table 1 of Pan et al teaches LRG1 is elevated in PDAC samples as compared to normal controls (NL) and chronic pancreatitis controls (CP). 
Regarding CA19-9: 
Figure 5 of Pan et al teaches CA19-9 is elevated in PDAC samples as compared to chronic pancreatitis controls (CP).
Page 2370 of Pan et al teaches CA19-9 is “the only available clinical pancreatic cancer blood biomarker approved by the FDA” and indicates others have seen more robust results with CA19-9.
The Abstract of Pan et al describes CA19-9 as “the current gold standard for pancreatic cancer blood test.”
Page 3 of Nolen et al teaches CA19-9 detects PDAC at a sensitivity of 79% and a specificity of 82% in symptomatic individuals.
Pages 3 and 7 of Nolen et al teach numerous studies that effectively detect PDAC using a biomarker panel comprising CA19-9, including numerous 3-marker panels of Brand et al (Clinical Cancer Research, 2011, 17: 805-816; IDS 2/17/21) comprising CA19-9 and TIMP1 that classify pancreatic cancer from benign pancreatic disease with a sensitivity of about 76% and a specificity of 90%. Brand et al further teaches CA19-9 levels as being elevated in PDAC as compared to heathy (57% sensitivity at 90% specificity) and benign (56.4 sensitivity at 90% specificity) controls.
Figure 2 of Nolen et al demonstrates CA19-9 is significantly elevated 12+ months prior to diagnosis of PDAC. From Figure 2 of Nolen et al:
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	In regards to the argument that Pan et al teaches away from use of CA19-9 by teaching CA19-9 as being sub-optimal for distinguishing cancer samples from non-cancer samples, the examiner disagrees. Further, the claims do not recite a method of using CA19-9; rather, the claims recite a method of “identifying” a patient having elevated levels of recited markers. The combined method identifies a patient having elevated levels of recited markers (including CA19-9) as having PDAC because the cited references teach the recited markers are elevated in patient with PDAC.  The examiner acknowledges Pan et al teaches better performance with TIMP1 and ICAM1 than CA19-9; however, the examiner does not agree Pan teaches away from use of CA19-9. Rather, Pan et al acknowledges the recognized utility of CA19-9 as a diagnostic biomarker of PDAC. Figure 5 of Pan et al teaches CA19-9 is elevated in PDAC samples as compared to chronic pancreatitis controls (CP). Page 2370 of Pan et al teaches CA19-9 is “the only available clinical pancreatic cancer blood biomarker approved by the FDA” and indicates others have seen more robust results with CA19-9. The Abstract of Pan et al describes CA19-9 as “the current gold standard for pancreatic cancer blood test.” While one reading Pan et al could possibly interpret using CA19-9 as a biomarker for PDAC is less preferable than using TIMP1 or ICAM1 as biomarkers for PDAC, nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Further, Figure 2 of Nolen et al (see above) clearly illustrates CA19-9 levels distinguish PDAC samples from non-cancer samples.
	In regards to the argument that Nolen teaches way from use of TIMP1 for assessing risk of PDAC, the examiner disagrees. Further, the claims do not recite a method of using TIMP1; rather, the claims recite a method of “identifying” a patient having elevated levels of recited markers. The combined method identifies a patient having elevated levels of recited markers (including TIMP1) as having PDAC because the cited references teach the recited markers are elevated in patient with PDAC.  The examiner acknowledges Nolen et al makes a passing comment that TIMP1 “may not be useful for prediagnostic risk assessment”; however, Nolen clearly teaches TIMP1 as a PDAC biomarker. For instance, Page 3 of Nolen et al teaches TIMP1 has been included in a 3-marker panel comprising CA19-9 that classifies pancreatic cancer from benign pancreatic disease with a sensitivity of 76% and a specificity of 90%. Further, an indication that TIMP1 “may not” be useful for prediagnostic risk assessment is not a “teaching away”. Further, Figure 4 of Pan et al (see above) clearly illustrates TIMP1 levels distinguish PDAC samples from both pancreatitis samples and non-cancer samples.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642